United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                        June 16, 2006

                                                                Charles R. Fulbruge III
                                                                        Clerk
                               No. 03-20566
                             Summary Calendar




ALFRED PAUL ALDACO,

                                         Petitioner-Appellant,

versus

NATHANIEL QUARTERMAN, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION,

                                         Respondent-Appellee.



                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                          No. 4:02-CV-3359
                        --------------------



Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Prisoner Alfred Aldaco appeals the dismissal of his 28 U.S.C.

§ 2254 habeas corpus application, challenging the outcome of his

2001 parole hearing.      He contends that the application of a 1995

provision of Texas parole lawSSincreasing, for his case, the number



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-20566
                                -2-

of votes for parole from 2-out-of-3 to 12-out-of-18, violated the

Ex Post Facto Clause because it increased the punishment for his

offense.

     In state court, Aldaco presented the hearing minutes showing

that two board members had voted for his release on parole.

Aldaco, however, presented no evidence in state court, and did not

allege in his state habeas petition, that those two members would

have sat on the three-member panel that would have considered him

for parole under the former statutory scheme.

     Aldaco did not present sufficient evidence in state court to

demonstrate that the application of the post-1995 statute created

a sufficient risk of increased punishment to warrant habeas relief.

See Cal. Dep’t of Corrections v. Morales, 514 U.S. 499, 509 (1995);

Goodwin v. Dretke, 150 F. App’x 295, 300 (5th Cir. 2005).       The

state court’s rejection of Aldaco’s claim was not an unreasonable

application of the law, based on the facts presented to it.   See 28

U.S.C. § 2254(d).

     AFFIRMED.